      Case 4:18-cv-00824-O Document 78 Filed 05/31/21            Page 1 of 1 PageID 910



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                  §
                                               §
          Plaintiffs,                          §
                                               §
 v.                                            §     Civil Action No. 4:18-cv-00824-O
                                               §
 EQUAL EMPLOYMENT                              §
 COMMISSION, et al.,                           §
                                               §
          Defendants.                          §

                                          ORDER

         Before the Court is Defendants’ Unopposed Motion for Extension of Time (ECF No. 77),

filed May 29, 2021. Defendants allege that several other deadlines should take priority over this

deadline. The Motion is GRANTED in part. Defendants’ Response must be filed no later than

June 21, 2021.

         SO ORDERED on this 31st day of May, 2021.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                               1
